Ingraham, J. (dissenting):
I do not concur in the affirmance of this decree. This proceeding was instituted by a citation issued in the Surrogate’s Court requiring the appellant to show cause why she should not make, render and file a sworn account as executrix of the last will and testament of Isaac F. Jones, deceased, based upon a petition of Millie A. Jones and Mary E. Gulick, which alleges that the petitioners were granddaughters of the said Isaac F. Jones, deceased, who died in or about the year 1870, leaving a last will and testament, by the terms of which the petitioners were entitled to all the residuary estate of the deceased, both real and personal, subject to a life estate of Mary Ann J ones (wife of decedent) and Mary Elizabeth Gulick, née Jones (a daughter of decedent); that the said Mary-Ann Jones is now deceased, and the said life estate is now enjoyed by the survivor, Mary Elizabeth Gulick, as is provided in said will; that letters testamentary on the estate of the said deceased were granted by the surrogate of the city and county of New York to the said Mary Elizabeth Jones (now Gulick) on the 12th day of January, 1871; that the said Isaac F. Jones left at the time of his death certain real estate, situated in the city and county of New York, and certain personal property; that the said executrix has disposed of and appropriated to her own individual use a large amount, if not all, of the personal property which came, to her as executrix aforesaid. Mary E. Gulick answered this petition, alleging that ■ on ■ the 28th day of April, 1873, she filed her account of proceedings as executrix, together with the vouchers in support thereof ; that this *424■ proceeding, was commenced, and the acts of this respondent, if any, complained of in said petition occurred not only after the. expiration of seven years from the granting of letters to this respondent,, but after the expiration of upwards of twenty years therefrom", and denying the. allegation of the petition that she had appropriated to her. own ■ individual use the property which came- to her as 'executrix, and prays that the proceedings may be dismissed. ■ Upon this petition and answer the surrogate granted the order -requiring the executrix to account, and from that order this appeal is taken. The,will of the decedent is not a part of the record, and we are, therefore,- to take the statement of the contents of the will as contained'-in. the petition. From that it would appear that this appellant was entitled to .the property of the decedent as a life tenant under the will, and that the interest of the remainder-then (the petitioners) would only accrue upon the termination of the life estate. No trust was created, and there is no allegation that this appellant held any part of the property -of the estáte as executrix within twenty years, from the commencement of this- proceeding. The proceeding is not instituted to recover a legacy or to require a trustee to account, but to require an ■ executrix to whom letters were issued twenty-nine years prior to the commencement of the proceeding' to render an account of her. proceedings, ■ without any allegation that the person required to account had acted as executrix within twenty'years, or had within that period been in possession of any fund of the estate as executrix, and without asking for any relief .based upon such an accounting or alleging • any right to such-relief.- "When the proceeding was brought before the surrogate -it seems to have, been heard upon the petition and answer* No evidence was offered by either party. To sustain the decree appealed from it must appear from the allegations of the petition, hot denied, by the answer,, that, the petitioners were entitled- -to compel the. appellant to account, and from these allegations it seems to me that such right was -barred by the. Statute of Limitations. It must be borne in mind that, there is no application here to require the- life tenant to give security or to disclose the condition of the property held by such life tenant* Whatever right these petitioners would have to require such disclosure or security," must be enforced in a different tribunal. That this is a special proceeding under the Code *425of Civil Procedure and that the rule of limitation applicable thereto is the same as if it were a civil action, is settled; and that “ as to legacies not charged upon land, distributive shares of an estate and debts owing by the decedent, the statutes of this State give a concurrent remedy, to legatees, creditors and next of kin, in courts- of law and equity and in'the Surrogate’s Court, and that as the Statute of Limitations is a bar at law it is. also a bar in the Surrogate’s Court or in a court of equity.” (Matter of Rogers, 153 N. Y. 322.) Prior to September 1, 1880, the time when the provisions of the Code of Civil Procedure took effect, the right of a legatee or other person interested in the estate of a decedent to require an executor or administrator to account accrued eighteen months after the issue of letters. Assuming that these petitioners would have a right to call upon the executrix of this decedent to account, that right accrued on the 12th day of July, 1872. If an accounting had then been had the executrix would have been directed to deliver the estate to the life tenants for use during their lives; and the petition alleges that one of the life tenants is now in the possession of the estate under a will which it is alleged gave to hei and her cotenant a life estate in the testator’s property. Whatever right these petitioners acquired was as legatee or devisee under the will of the decedent. As was said by the Supreme Court in the case of American Bible Society v. Hebard (51 Barb. 569 ; affd. by Court of Appeals, 41 N. Y. 619) : “ The trust intended never having gone into operation, or had a legal existence, there never was any technical trust in favor of the plaintiffs, and no relation of trustee and cestui yue trust of that character between the plaintiffs and the defendants. The relation - was simply that of executor and legatee, and the trust was of that character only. The right of the plaintiffs to' the half of the contemplated fund was a vested right from the beginning, or, in any event, at the death of the widow, and an action could unquestionably have been maintained therefor immediately upon the expiration of the year after the granting of letters testamentary. * * * If an action could have been maintained in the nature of a legal action to recover the legacy bequeathed, the right of action is barred by statute, as more than six years had elapsed since the expiration of the year, before this action was commenced.” There being thus no *426trust relation^ the right of the petitioners to require the executrix-to-account depended solely upon her position as a legatee under the will of the decedent. That right accrued, at the latest, eighteen months after the issue of letters testamentary; and it would seem that if an action had been brought for an accounting in the Supreme Court against-the executrix it would have been barred by the ten-year Statute of Limitations, and, as -the same rule as to limitations applied to special proceedings in the Shrrogate’s Court for an accounting,-the ten-year Statute of Limitations applied. (Matter of Rogers, supra) Upon the conceded facts these petitioners are not entitled to the present possession of either the real or personal property of the decedent. Under the will of the decedent the appellant was entitled as- life tenant to the possession of the real estate, for life, and to the possession, with .or without security, .of the personal property during her life. In Matter of Petition of Camp (126 N. Y. 377) it- appeared that Camp; the petitioner in that proceeding, hád received the amount of the award in. condemnation- proceedings for certain real estate which had been the property of his wife, and in which he had,an estate for life as tenant by the curtesy. He had been appointed guardian of his children, and, as such,, had received the award made for the property. He subsequently invested thaamount received in his business; in which it was totally lost. Subsequently his children, presented a petition to the surrogate to require him to account, as guardian. Upon Such an- accounting the facts- before stated appeared. The surrogate held that the guardian was liable to account for the amount, but that he was entitled to be credited as against that sum' with the value of Ms life interest on the 18th of February, 1868, and the value of such life interest' in the share of the petitioner -was computed by the Northampton tables and the rules then in force, and' the. surrogate gave judgment against the guardian for the amount that he had received, less such life interest. The General Term of the Supreme Court modified the said judgment so as to charge the guardian with the full sum received by him, with interest 'from .the time he received it, and as so modified, affirmed the decree of the surrogate. Upon an appeal to' the Court of Appeals it was held that the appellant was entitled, to the fund for life, and that he held the same in that capacity, but also- held the fund as guardian of the infant under his appointment as such *427and his receipt of the money in that capacity. The court there said : “It appears, however, that the appellant has in truth lost the fund which he received and that he is unable to repay the same, having used it in his business in which he lost heavily and which he was finally compelled to abandon, and the appellant may probably fairly be regarded as an insolvent. What order may be made in such a case depends upon the question of the extent of the jurisdiction of the surrogate, which I shall discuss later on;” that “ The guardian has obtained possession of the fund as guardian, and he deals with it, not alone in his own right as life tenant in this case, but he also deals with it as the property of others confided to his care. In this sense he occupies the position of a trustee so far as to prevent the running of any Statute of Limitation in his favor regarding the property entrusted to him; ” that the surrogate “ has no power in such case to decree the payment by the guardian to the ward, even if the fund remained in the guardian’s hands, and it is difficult to see how he obtains any greater right in the case because it appears that the guardian has lost the money. Haying no right to order its payment to the ward if the guardian still had it, no such power arises from the fact that the guardian has it not. The surrogate exercises only such jurisdiction as has been specially conferred by statute, together with those incidental powers which may be requisite to carry out such jurisdiction. * * ' * Payment in a proper case is part of an accounting, and where a surrogate has power to order an accounting lie has power to decree a payment of whatever sum is found due and then payable to the ward. But the difficulty here is that the ward is not entitled to payment at present, and an order in regard to the fund, directing its payment to some third party or into court, would not be one which naturally grows out of a power to direct an accounting, but could rest only upon a power to see that a fund, once rightfully in the hands of a guardian and lost by him, should be in some way made good before the time arrived when it would become payable to the ward and during the time when the use of it would belong to the party who had in truth lost it. I do not think this power comes under any legitimate exercise of the power to decree an accounting. The surrogate has no general jurisdiction over a guardian as a trustee. That power remains in the Court of Chancery or *428in its successor, the Supreme Court.”- The power of .a court of. equity, is then discussed, but the question as to' what relief could bé given was. not determined. In that case the jurisdiction of the surrogate was based upon the fact that the life tenant was also guardian of the property and as such guardian the surrogate’had jurisdiction to compel; him to account, but that the surrogate had no power to 'direct the payment of any money held by the life tenant, -and thus his jurisdiction would solely exist in requiring an accounting as guardian-.; and While the relation between guardian and ward is of such a character as would prevent the Statute of Limitations from rum ning in favor of the guardian, and would thus entitle the ward to call upon the guardian at any time for an account, the -surrogate would have no jurisdiction over property held by the life tenant as such. In-this proceeding the Surrogate’s Court would have no jurisdiction to decree the payment of this sum to the remaindermen, and-no jurisdiction to grant them any relief ás to-the fund.. The life tenant held no property in trust. for the petitioner. The remainder has vested in the remaindermen, and they were entitled to institute proper proceedings to protect it, but as to such proceedings the surrogate had- ho jurisdiction. (Matter of Petition of Camp, supra) In Matter of Van Dyke (44 Hun, 394) it was expressly held by the Supreme Court in the.’firsf department that a special proceeding before a surrogate was subject to section 414 of the Code of Civil Procedure, .and -that, such proceeding to enforce an accounting must be commenced within six years after the right' to require it shall have accrued., I think, therefore, that -as' this proceeding is. simply to compel an executrix, who holds an -estate as life tenant, to-account for property of. the estate which-. she- had received twenty-nine years ago, and as the surrogate would have no power to make any decree directing the payment or' disposition of the property, the right’ to compel -an accounting is barred by the Statute of Limitations. ’ ..
Decree affirmed, with costs.